DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 18 November 2020.  Claims 4, 6-8, 10-13, and 15 have been cancelled, claims 1-3, 5, 9, and 14 have been amended, and no new claims have been added.  Therefore, claims 1-3, 5, 9, and 14 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the claim objection(s); therefore the Examiner withdraws the objection(s).
Applicant’s amendment overcomes the rejection(s) of claims 14-15 under 35 USC § 101 pertaining to a software product; therefore the Examiner withdraws the § 101 rejection(s).
Applicant’s amendment overcomes the rejection(s) under 35 USC §§ 102/103; therefore the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 depends from claim 5, which depends from claim 2, which depends from claim 1. Claim 9 recites “the display content being transmitted to the mobile device after the mobile device has reached the end location”; however, parent claim 1 recites “transmitting the display content to the mobile device, prior to the start time, for redemption at the one or more restaurants or bar prior to the start time”. Since there is only one transmitting of content per the claims, the Examiner is uncertain how content is transmitted prior to the start time and also after reaching the end location. Although claim 2 identifies “an additional opportunity”, there is no indication of ever selecting or transmitting based on this “additional opportunity” – the transmitting at claim 5 is “corresponding to the display opportunity”, which apparently is the opportunity prior to the start location.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to methods (claims 1-13) and a non-transitory computer-readable media (claims 14-15), which would be classified (or could be amended to be classified) under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method for dynamically providing display content in a dynamic display network, comprising steps of: receiving, from a ride sharing network, movement data corresponding to a passenger, the movement data being generated in response to a transportation request received from a mobile device of the passenger, and including 
Independent claim 14 is also similar, but directed to “[a] non-transitory computer-readable medium storing a software product comprising instructions, that, when executed by a computer, perform steps for dynamically providing display content in a dynamic display network, comprising” the activities of claim 1.
The underlined portions of the claims indicate elements that are considered additional to the abstract idea.
The claim elements may be summarized as the idea of targeting content based on location(s), such as a current or predicted location of a transportation passenger; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …) grouping of subject matter.
The claims would generally preclude a ride sharing network (Applicant indicating this as including Uber, Lyft, taxis, and apparently other mass transit or transportation systems – see Applicant ¶ 0015) from placing dynamic or targeted advertising based on planned or other routes since the system would generally provide the routing or 
The dependent claims (claims 2-3, 5, and 9) appear to merely indicate further receiving and employing user profile information (claim 2), using targeting rules and conditions corresponding to a location (claim 3), the transmitting to the passenger mobile device (claim 5), and/or transmitting the content to the mobile device after reaching the end location (claim 9), and therefore only limit the application of the idea, and not add significantly more than the idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are using a dynamic display network, receiving data from a ride sharing network, and “[a] non-transitory computer-readable medium storing a software product comprising instructions, that, when executed by a computer, perform steps for dynamically providing display content in a dynamic display network. The “dynamic” aspect appears to only require signs (i.e., opportunity targets or areas) that can be changed, such as a networked, digital, or electronic sign, and/or a user device such as a portable computer (including laptop(s), smartphones, etc.). The receiving data from a ride sharing network is merely a field of use regarding the source of data (see MPEP § 2103.I.C. indicating this may be granted little if any patentable weight), and there is no apparent functional relationship between the data and the substrate or source of the e.g., using the Internet to gather data” that MPEP § 2106.05(d)(II) indicates as not significant since it is considered to be well-understood, routine, conventional (“WURC”) activity (citing to Symantec, TLI Comms. OIP Techs., buySAFE). Finally, the software and/or a medium as indicated merely is a form or way of “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice” which is indicated as insignificant at MPEP § 2106.05(I)(A). 
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of dynamic network or signs and software/media as claimed is merely applying the idea via computer as indicated above. The receiving data from a ride sharing network and the use of software and/or a medium as indicated above is cited to above for evidence that these additional elements are considered insignificant (i.e., citing to MPEP § 2106.05(I)(A) and MPEP § 2106.05(d)(II)).
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any 
The dependent claims appear encompassed by the abstract idea and therefore only limit the application of the idea, and not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tam et al. (U.S. Patent Application Publication No. 2017/0124671, hereinafter Tam).

Claim 1: Tam discloses a method for dynamically providing display content in a dynamic display network, comprising steps of:
receiving, from a ride sharing network(see at least, e.g., ¶¶ 0017, travel and/or transit service(s), 0018, “travel mobile application (TMA)”, 0043, “features combined to provide a TMA”, including “TMA can suggest a taxi/ride service/rental car and can use APIs of those services to automatically order a taxi/UBER/LYFT/rental car if desired” at 0131; citation by number only hereinafter), movement data corresponding to a passenger, the movement data being generated in response to a transportation request received from a mobile device of the passenger, and including a start location, start time, end location, and end time (0063, “current /start location, destination, start date /time, and arrival date/time for regular or one -time travel”);

generating a display content including a coupon for the one or more restaurants or bars (0088, “the TMA can present marketing material and other information regarding such activities, e.g., an electronic coupon that encourages the user to visit a store or restaurant prior to the scheduled departure);
transmitting the display content to the mobile device, prior to the start time, for redemption at the one or more restaurants or bar prior to the start time (0088, the TMA can present marketing material and other information regarding such activities, e.g., an electronic coupon that encourages the user to visit a store or restaurant prior to the scheduled departure”).

Claim 2: Tam discloses the method of claim 1, further comprising receiving, from an app running on the mobile device of the passenger, profile information of the passenger (0045, user profile, 0085, “data from user profile and filters” used to populate fields) and an additional display opportunity based upon both the movement data and the profile information (0110-0111, advance purchase interface, 0114, “prepaid order is prepared and can be picked up at ‘the prepaid’ counter based on the arrival time for the bus, train, car, bike, walk, etc. as planned by the trip planner”, 0115, “When any changes to the trip itinerary, notification can be sent to 

Claim 3: Tam discloses the method of claim 1, further comprising determining an opportunity target based upon a target rule that identifies the opportunity target using a condition corresponding to a location defined within the movement data (0088, the TMA can present marketing material and other information regarding such activities, e.g., an electronic coupon that encourages the user to visit a store or restaurant prior to the scheduled departure”). 

Claim 5: Tam discloses the method of claim 2, the device corresponding to the selected display opportunity comprising a mobile device of the passenger (0115, “When any changes to the trip itinerary, notification can be sent to both the user and business to either adjust or cancel the order”, sending to the user comprising sending to a mobile device of the passenger). 

Claim 9: Tam discloses the method of claim 5, the display content being transmitted to the mobile device after the mobile device has reached the end location (0095-0096, the “TMA can estimate an arrival time”, 0114, “prepaid order is prepared and can be picked up at ‘the prepaid’ counter based on the arrival time for the bus, train, car, bike, walk, etc. as planned by the trip planner”, 0115, “When any changes to the trip itinerary, notification can be sent to both the user and business to 

Claim 14 is rejected on the same basis as claim 1 above since Tam discloses a non-transitory computer-readable medium storing a software product comprising instructions, that, when executed by a computer, perform steps for dynamically providing display content in a dynamic display network (Tam at 0020-0021), comprising the same activities and/or limitations as at claim 1.

Response to Arguments
Applicant's arguments filed 18 November 2020 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not directed to an abstract idea (Remarks at 6); however, Applicant's argument fails to comply with 37 CFR 1.111(b) because this amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them.
Applicant then argues that the claimed receiving, identifying, and transmitting steps “reflect an improvement in computer-related technology, and allow the system to provide more accurate information about the passenger that is requesting a potential ride” (Remarks at 7). However, this just designates the data being received by any – including well-understood, routine, and conventional – transmission means, Affinity Labs v. Amazon and Intellectual Ventures I LLC v. Capital One Bank indicate targeting information based on information known about a user, such as location and time, as claimed herein, is an abstract idea – the only apparent difference here is the “information known about a user” being from a ride sharing network. However, merely designating data and/or where that data came from is not considered significant – it is still just receiving and/or transmitting over a network as insignificant activity as per at the rejection.
Applicant’s indication that this is “more accurate” is merely a conclusory result – there is no baseline or reference to compare the data or conclusion to in order to support any indication that it is “more accurate”. All the claims really indicate is some information that the user will be at a location at some time indicated – whether the location and time is accurate or provided to any level of granularity is not required by the claims (literally, e.g., “Washington, DC” on some date or week is all the claims require – similar to a home location for the evening news so that targeted ads can be delivered there). Further, nothing in the claims requires that the person actually arrive or be present at any time – the content is selected and provided prior to any start time, so it is entirely prospective. Therefore, the argument is not persuasive.
Applicant then argues that “the claimed combination of features is not well-understood, routine, and conventional activity” and “the claimed subject matter, as a whole, is not routine, well- understood, or conventional” (Remarks at 9). However, only additional elements are analyzed under WURC – and the rejection considers those additional elements as above. The Examiner finds nothing in the claims that Remarks at 10); however, the claims do not recite any actual form of “analyze” and/or “process” – the claims merely receive locations and times to use for targeting content (a coupon for a restaurant or bar – as fields of use), and provide (i.e., transmit) the selected content. The claims indicate what people generally do – when someone mentions that they are going somewhere, it is relatively common to have a response such as “oh, if you are going down to location ABC tomorrow night, you should stop at XYZ since it is nearby and has great XYZ-ABC stuff!” Claim 1 merely presents this on a display, but the “processing” is permissibly entirely human activity.
Therefore, the Examiner is not persuaded by Applicant’s argument(s).

Applicant then argues the prior art rejections (Remarks at 10-11); however, the amendment necessitates new grounds of rejection. Therefore, the arguments are not persuasive – please see the current rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rathod (U.S. Patent Application Publication No. 2017/0293950) also indicates scheduling a ride, including start/end time and locations, with discounts offered based thereon to restaurants and bars, as well as other related information (see, e.g., Rathod at 0090).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622